Dear Mr. Lotwick:
As special counsel for the Baton Rouge Police Department you have requested an opinion of the Attorney General in regard to appointments on the Municipal Fire and Police Civil Service Board.  You recognize that R.S. 33:2476(C)(2) provides that two members of the board are to be appointed by the governing body from lists of nominees furnished by the heads of two institutions of higher education in Baton Rouge, and (B) states that "no member of a board shall * * * hold any other public office or position of public employment".  You ask:
     In making their nominations for appointment may the university heads consider employees of their respective universities among those who are eligible for nomination.
We must conclude that an employee of the Louisiana State University or Southern University is not eligible for appointment to the Municipal Fire and Police Civil Service Board in accordance with R.S. 33:2476 that prohibits a member of the board from holding a position of public employment.  This is consistent with earlier opinions of this office wherein it was concluded persons were not qualified for appointment to the Board when public employees such as the Jefferson Parish Inspection and Code Enforcement Department, an advisor to the Mayor of Kenner, a part-time teacher, a school principal or United States Postal worker,  Atty. Gen. Op. Nos.  90-521, 87-46, 83-595, 82-976.
We hope this sufficiently answers your inquiry.
Sincerely yours,
                              RICHARD P. IEYOUB Attorney General
                           By: _____________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR